— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bianchi, J.), rendered May 8, 1984, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The court properly ruled after a Wade hearing that the eyewitness’ observations of the appellant over a period of a month and his observations of the defendant during the robbery constituted an independent source for his in-court identification of the defendant. Accordingly any suggestiveness which may have resulted from the showup identification, which was suppressed, was not prejudicial (People v Ingram, 110 AD2d 852).
The defendant’s contention that a portion of the arresting detective’s testimony, which indicated that a showup had been conducted, violated the Wade ruling and constituted inferential bolstering is not preserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951). Moreover, reversal in the interest of justice is not warranted. Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.